DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in the application. Claims 1-17 will be examined.
Priority
This application is a continuation in part of U.S. Patent Application No. 15/262,683 filed September 12, 2016, now Patent No. 10,701,933, which is a continuation of U.S. Patent Application No. 15/237,035, filed August 15, 2016, now abandoned, which claims benefit to U.S. Provisional Application No. 62/207,110, filed August 19, 2015. 
The claims of the instant application are not granted benefit of the following continuation parent applications, because these applications lack support and any disclosure for “fatty acid amine, alkanolamine, and alkoxylated quaternary ammonium salt”:  (1) 15/262,683 (now U.S. Patent No. 10,701,933); (2) 15/237,035 (now abandoned); and (3) 62/207,110.  The effective filing date of the claims of the instant application is June 5, 2020.
Information Disclosure Statement
Receipt of Information Disclosure Statement filed June 8, 2020 is acknowledged.
Claim Objections
Claim 15 is objected to because of the following informalities:  there is a period (.) between the terms “Octylphenyl polyglycol” and “ether”.  There should only be a period at the end of the sentence. Appropriate correction is required.
Duplicate Claim Warning
 Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 recites “The composition as claimed in Claim 4, further comprises a combined with fertilizer product”. This language is confusing (idiomatic). The claim will be interpreted as “The composition as claimed in Claim 4, further comprises a fertilizer product”. 
Claim 15 recites the limitation "Ca dodecylbenzenesulfonate, Castor oil polyglycol ether or Octylphenyl polyglycol ether" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 is dependent from claim 1. The 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1, 2, 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,701,933 (‘933). Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to a composition comprising fomesafen herbicide in the non-salt form and solubilized with at least one surfactant selected from a fatty amine alkoxylate. Each recites the adjusted pH range is of 2.0-7.5 (claim 2, instant application; claim 1, U.S. Patent No. ‘933). Each recites the composition is diluted in water or fertilizer at a range of 0.05-10.0% (claims 3 and 4, instant application; claim 2, U.S. Patent No. ‘933). U.S. Patent No. ‘933 differs from the instant application in that the weight percentage of fomesafen is from 10 to 60% by weight. However, it would have been obvious to the skilled artisan that 10 to 60% fomesafen herbicide overlaps the weight percentage of about 8 to about 65% fomesafen currently claimed in the instant application. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of U. S. Patent No. ‘933.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 9, 11, 12, 15, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Sinister Product Label (Sinister, 2014, Helena Chemical Company), as evidenced by the Roberts 1.132 Declaration filed in Parent Application No. 15/262,683 (2017, Roberts). The Sinister Product Label cited by Applicant on the IDS dated 6/8/2020.
Regarding claim 1, Sinister discloses that Sinister comprises the active ingredient fomesafen: 5-[2-chloro-4-(trifluoromethyl)phenoxy]-N-(methylsulfonyl)-2-nitrobenzamide 28.65%. Sinister teaches there are 71.35% of other ingredients (page 1). Roberts’ Declaration discloses Sinister comprises 32.65% Surfactants and 38.35% of Diethylene Glycol & Akanolamines (page 2, No. 9) (about 8 to about 65% fomesafen herbicide in 
    PNG
    media_image1.png
    171
    637
    media_image1.png
    Greyscale

Regarding claim 3, Sinister discloses in step 1 fill the spray tank with half of the required amount of water and begin agitation.* *Compatibility agent, 1 gallon/500 gallons of water or 0.25% v/v added as needed (dilute in water at the range of 0.05-10%). (page 6, Recommended Mixing Order).
Regarding claim 9, Sinister discloses in step 5 of the recommended mixing order to add spray adjuvant and fertilizer (page 6, Recommended Mixing Order). 
Regarding claims 5, 11, and 12, Sinister discloses that Sinister is tanked mixed with glyphosate in pre and post emergent applications in cotton (page 16, Cotton).  
Regarding claim 15, the surfactants do not include the claimed surfactants.
Regarding claims 16 and 17, Sinister discloses apply Sinister™ preemergence at 0.7-1.05 pints per acre of cotton for control of the weeds listed in Table 1. Apply as a preemergence treatment only to coarse textured soils (apply to a ground surface where a plant is planted) (page 16, Cotton. Step 1). 
Sinister meets all the limitations of the claims and thereby anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sinister Product Label (Sinister, 2014, Helena Chemical Company). The Sinister Product Label cited by Applicant on the IDS dated 6/8/2020.
Applicant’s Invention
Applicant claims a composition comprising about 8 to about 65% fomesafen herbicide in the non-salt form and solubilized with at least one surfactant selected from the group consisting of fatty amine, alkanolamine, fatty amine alkoxylate and alkoxylated quaternary ammonium salt. Applicant claims the composition is adjusted to a pH range of 2.0-7.5 and diluted in water or fertilizer at the range of 0.05 -10.0%. 

Determination of the scope of the content of the prior art
(MPEP 2141.01)


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The Sinister Product Label does not specifically disclose the pH is in a range of 2.0-7.5 as claimed in claim 2 or the dilution in water or fertilizer at a range 0.05-10.0% when the pH is adjusted to 2.0-7.5
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the teachings of Sinister and adjust the composition comprising fomesafen solubilized with a surfactant to adjust the pH in a range of 2.0 to 7.5 as a matter of routine experimentation and optimization. One skilled in the art before the effective filing date of the claimed invention would have been motivated to adjust the pH of the composition comprising fomesafen and other ingredients, surfactants and diethylene glycol & alkanolamines to achieve the optimal herbicidal composition. The adjustment of particular conventional working conditions (e.g., determining the pH of a composition, especially within the broad ranges instantly claimed), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
In reference to the claims wherein the composition is diluted in water or fertilizer at a range of 0.05 -10%, Sinister comprises fomesafen, surfactants, and diethylene 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nevill et al. (US 2002/0004457) in view of Ruegg (WO 97/34485) and Cartwright (EP 0 003 416). Nevill et al. and Cartwright et al. cited by Applicant on the IDS dated 6/8/2020.
Applicant’s Invention
Applicant claims a composition comprising about 8 to about 65% fomesafen herbicide in the non-salt form and solubilized with at least one surfactant selected from the group consisting of fatty amine, alkanolamine, fatty amine alkoxylate and 
Determination of the scope of the content of the prior art
(MPEP 2141.01)

Regarding claim 1, Nevill et al. teach a herbicidal synergistic composition for the selective control of broad-leaved weeds and grasses in crops of useful plants resistant to protoporphyrinogen oxidase inhibitors comprising in addition to customary inert formulation auxiliaries, as active compounds a mixture of a) a herbicide which inhibits the action of protoporphyrinogen oxidases and b) at least one pesticides selected from the group consisting of co-herbicides (page 138, claim 1). Nevill et al. teach the herbicide a) is a diphenyl ether, which is fomesafen (page 138, claims 3 and 4). Nevill et al. teach the herbicidal formulations comprise 0.1 to 95% by weight of the active compound mixture (page 137, paragraph 166).
Regarding claim 1, Nevill et al. teach suitable surface-active compounds are, depending on the nature of the active compounds under a) and b) to be formulated, nonionic, cationic, and/or anionic surfactants and surfactant mixtures having good emulsifying, dispersing and wetting properties (page 36, paragraph 77). Nevill et al. teach examples of suitable anionic, nonionic, and cationic surfactants are listed for example in WO 97/34485.
Regarding claims 5, 6, 9, 10, 11,12, 13, and 14, Nevill et al. further teach the co-herbicide b) is (S)-metolachlor, metolachlor or acetochlor (page 139, claim 9). Nevill et al. teach compositions comprising fomesafen+(S)-metolachlor; fomesafen+metolachlor; and fomesafen+acetochlor (page 5, paragraph 47). Nevill et al. teach compositions comprising fomesafen+glyphosate(page 6, paragraph 47). Nevill et al. teach that 
Regarding claims 7 and 8, Nevill et al. teach the composition also comprise further additives, such as fertilizers (page 36, paragraph 81).
Regarding claims 16 and 17, Nevill et al. teach a method in that a herbicide a) is used on useful plants resistant to protoporphyrinogen oxidase inhibitors or on the surroundings of useful plants, and jointly with the herbicide a) or at a later time, a further co-herbicide (page 35, paragraph 71).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Nevill et al. do not specifically disclose the at least one surfactant is selected from the group consisting of fatty amine…and alkoxylated quaternary ammonium salt, the pH is in a range of 2.0-7.5 in claim 2, or the composition is diluted in water or fertilizer at the range of 0.05-10%. It is for this reason Ruegg (WO 97/34485) and Cartwright et al. are added as secondary references.
Ruegg teaches nonionic surfactants are ethylenediaminopolypropylene glycol and alkylpolypropylene glycol containing 1 to 10 carbons (page , paragraph 7) and cationic surfactants are preferably quaternary ammonium salts (page 8, paragraph 3).

    PNG
    media_image2.png
    118
    271
    media_image2.png
    Greyscale
(Abstract). Cartwright et al. disclose in example 1 the preparation of compound no. 1, 5-(2-chloro-4-trifluoromethylphenoxy)-2-nitro-N-methanesulphonyl benzamide, which is fomesafen (page 19, lines 17-34-page 20, lines 1-16). Cartwright et al. teach suitable agents of the cationic type include quaternary ammonium compounds (page 17, lines 7-10).
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Nevill et al., Ruegg and Cartwright et al. and use any of the claimed surfactants. Nevill et al. teach a herbicidal synergistic composition for the selective control of broad-leaved weeds and grasses in crops of useful plants resistant to protoporphyrinogen oxidase inhibitors comprising in addition to customary inert formulation auxiliaries, as active compounds a mixture of a) a herbicide which inhibits the action of protoporphyrinogen oxidases and b) at least one pesticides selected from the group consisting of co-herbicides. Nevill et al. teach the herbicide a) is a diphenyl ether, which is fomesafen. Nevill et al. further teach suitable surface-active compounds are, depending on the nature of the active compounds under a) and b) to be formulated, nonionic, cationic, and/or anionic surfactants and surfactant mixtures having good emulsifying, dispersing and wetting properties. One of ordinary skill in the art would have been motivated to use the surfactants disclosed by Nevill et al. that are 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the teachings of Nevill et al. and adjust the composition comprising fomesafen solubilized with a surfactant to adjust the pH in a range of 2.0 to 7.5 as a matter of routine experimentation and optimization. One skilled in the art before the effective filing date of the claimed invention would have been motivated to adjust the pH of the composition comprising fomesafen and the claimed surfactants and composition comprising fomesafen+(S)-metolachlor; fomesafen+metolachlor; and fomesafen+acetochlor taught by Nevill et al. to achieve the optimal herbicidal composition. The adjustment of particular conventional working conditions (e.g., determining the pH of a composition, especially within the broad ranges instantly claimed), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.

Regarding claim 15, wherein the formulation excludes the surfactants claimed, it would have been obvious that there are a number of surfactants that are taught by the prior art, Ruegg and Cartwright et al., that are not Ca dodecylbenzenesulfonate, Castor oil polyglycol ether or Octylphenyl polyglycol ether. As such, the skilled artisan would 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANDRIAE M HOLT/           Examiner, Art Unit 1616                                                                                                                                                                                             
/ERIN E HIRT/           Primary Examiner, Art Unit 1616